Citation Nr: 0114828	
Decision Date: 05/29/01    Archive Date: 06/04/01

DOCKET NO.  99-08 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been submitted with 
which to reopen the veteran's claim for service connection 
for a low back disability.  

2.  Whether new and material evidence has been submitted with 
which to reopen the veteran's claim for service connection 
for a bilateral hip disability.  

3.  Entitlement to an increased rating for chondromalacia of 
the left knee, currently rated as 20 percent disabling.  

4.  Entitlement to an increased rating for arthritis of the 
left knee, currently rated as 10 percent disabling.  

5.  Entitlement to an increased rating for impingement of the 
left shoulder, currently rated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to 
September 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which found no new and material evidence had been 
submitted with which to reopen the veteran's claims for 
service connection for disabilities of the back, hips, and 
hands.  The issue of service connection for a disability of 
the hand was subsequently withdrawn by the veteran at a March 
2001 personal hearing before a member of the Board.  

In a March 1999 rating decision, the RO reduced both the 
evaluations for the veteran's service connected impingement 
syndrome of the left shoulder and chondromalacia, with 
arthritis, of the left knee from 20 to 10 percent.  He 
testified at a personal hearing before RO hearing personnel 
in September 1999, and before a traveling member of the Board 
in March 2001.  


FINDINGS OF FACT

1.  In a 1991 Board decision, the veteran was denied service 
connection for disabilities of the low back and hips; the 
veteran did not appeal this decision.  

2. In support of his application to reopen his claims for 
service connection for disabilities of the low back and hips, 
the veteran has submitted evidence not previously of record 
that must be considered in order to fairly decide the merits 
of the claim.

3.  The veteran's degenerative changes of his lumbosacral 
spine are due to or result from his service connected left 
knee disability.  

4.  The veteran's degenerative changes of his bilateral hips 
are due to or result from his service connected left knee 
disability.  

5.  The veteran's chondromalacia of the left knee results in 
moderate impairment of the left knee joint.  

6.  The veteran's left knee displays limitation of extension 
to 0º, and limitation of flexion to 105º.  

7.  The veteran's left shoulder displays range of motion of 
the arm to at least the shoulder level.  


CONCLUSIONS OF LAW

1.  The appellant has submitted new and material evidence 
with which to reopen his claim for service connection for a 
low back disability.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.156 (2000).  

2.  The appellant has submitted new and material evidence 
with which to reopen his claim for service connection for a 
bilateral hip disability.  38 U.S.C.A. §§ 5108, 7104 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.156 (2000).  

3.  Service connection for the veteran's lumbosacral spine 
disability is warranted.  38 U.S.C.A. § 1131 (West 1991 & 
Supp. 2000), Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.303, 3.304, 
3.310 (2000).  

4.  Service connection for the veteran's bilateral hip 
disability is warranted.  38 U.S.C.A. § 1131 (West 1991 & 
Supp. 2000), Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.303, 3.304, 
3.310 (2000).  

5.  An increased rating, in excess of 20 percent, is not 
warranted for the veteran's service connected chondromalacia 
of the left knee.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2000), Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.3, 4.7, 4.20, 4.71a, Diagnostic Code 5257 (2000).  

6.  An increased rating, in excess of 10 percent, is not 
warranted for the veteran's service connected arthritis of 
the left knee.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000), Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 
4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260, 
5261 (2000).  

7.  An increased rating, in excess of 20 percent, is not 
warranted for the veteran's service connected impingement 
syndrome of the left shoulder.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2000), Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified at 38 U.S.C. § 5107); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5019, 5201 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In a June 1988 rating decision, the veteran was denied 
service connection for disabilities of the hips and low back.  
He disagreed with these determinations, and perfected an 
appeal to the Board.  The Board issued a February 1991 
decision denying service connection for disabilities of the 
back, hip, and left ankle.  The Board found the veteran's 
disabilities of the back and hips were incurred subsequent to 
service.  However, service connection was awarded for a left 
knee disability, characterized as arthrosis, with limitation 
of motion, crepitus, and soft tissue laxity.  

The veteran filed a claim in June 1998 for increased ratings 
for his service connected disabilities of the left knee and 
left shoulder.  He also requested service connection for 
disabilities of the back and hips, as secondary to his 
service connected disability.  

A July 1998 VA orthopedic examination was afforded the 
veteran, and he reported chronic pain, exacerbated with use, 
of the left knee and shoulder.  Range of motion testing of 
the left shoulder revealed full range of motion, with 
tenderness on palpation across the anterior aspect of the 
shoulder.  No passive subluxation of the left shoulder was 
observed.  Evaluation of the left knee revealed atrophy of 
the quadriceps muscles, but no effusion.  Range of motion 
testing revealed extension to 0? and flexion to 105?.  The 
patellar test was positive.  Ligamentous structures testing 
was normal, but tenderness was reported across the medial and 
lateral joint lines.  Final diagnoses included impingement of 
the left shoulder, chronic lumbosacral sprain, and 
degenerative joint disease and chondromalacia of the left 
knee.  

On consideration of the evidence, the RO proposed in January 
1999 to reduce the veteran's disability ratings for his left 
shoulder and left knee to 10% each, effective July 1999. He 
responded with a February 1999 notice of disagreement.  This 
reduction was accomplished in March 1999.  

A personal hearing at the RO was afforded the veteran in 
September 1999.  He testified regarding his service connected 
disabilities of the left shoulder and left knee.  According 
to the veteran's testimony, his left knee locks, especially 
with use.  Also, his range of motion of the left shoulder is 
limited by fatigability.  Finally, he reported constant and 
severe pain in both the left knee and left shoulder joints.  
For these reasons, the veteran opposed the July 1999 
reductions in rating for these disabilities.  

A new October 1999 VA orthopedic examination was afforded the 
veteran.  He reported chronic pain of the left knee and left 
shoulder.  His left knee also buckles and gives out, 
especially with use.  Physical examination revealed a slow, 
slightly limping gait.  Tenderness was evident along the 
medial joint line, patella, and patella tendon area.  Range 
of motion of the left knee was from 0-126?, with pain.  
Beyond 126?, the veteran also experienced left hip pain.  
Crepitus was audible, but no swelling of the knee joint was 
observed.  Laxity of the medial collateral ligament was 
noted; however, the posterior cruciate, anterior cruciate, 
and fibular collateral ligaments were intact.  Strength of 
the left knee was 4/5.  The veteran's left shoulder displayed 
normal flexion and abduction, with no obvious increased pain.  
Left shoulder external rotation was to 90?, although the 
veteran experienced increased pain past the 72? point.  
Internal rotation was painful past 50?, although movement to 
66? was possible.  Strength was also reduced, to 4/5, with 
internal and external rotation.  The left shoulder 
impingement sign was positive at 90?.  The anterior shoulder 
stability test produced pain of the joint.  X-rays of the 
veteran's left shoulder were within normal limits.  The 
examiner speculated that repetitive movement of either the 
left knee or left shoulder would probably result in 
additional limitation of motion and reduced endurance, but 
declined to quantify the additional impairment in terms of 
additional degrees of limitation of motion.  

The RO hearing officer issued a December 1999 decision 
restoring the veteran's 20 percent disability ratings for his 
service connected impingement syndrome of the left shoulder 
and chondromalacia of the left knee.  He was also awarded a 
separate 10 percent disability rating for arthritis of the 
left knee.  

A November 2000 statement from Dr. D.K., D.C., was received 
in support of the veteran's claim.  Dr. K. stated that the 
veteran's left knee disabilities resulted in "mechanical and 
postural imbalances" which stressed the hips and lumbosacral 
spine.  Ultimately, this will result in impairment of the low 
back and hips.  

Another VA orthopedic examination was afforded the veteran in 
February 2001.  He was observed to be walking with the aid of 
a cane, and wearing a brace on the left knee.  No other 
findings regarding his left knee or shoulder were made.  
Regarding his hips and low back, the VA examiner suggested 
that several factors, including the veteran's left knee 
disability, place "abnormal physiological stress" on his 
hips and back, causing chronic low back pain.  

The veteran testified on his own behalf before a member of 
the Board in March 2001.  Regarding his left knee, he again 
reported instability of the knee joint, which impairs his 
mobility.  He also complained of left shoulder pain and 
limitation of motion of the joint.  Finally, he repeated his 
contention that his left knee disability has resulted in 
disabilities of the hips and low back.  

The veteran subsequently submitted the April 2001 written 
statement of Dr. D.W.K., D.C.  Dr. K. stated that the 
veteran's left knee disability would have a "profound 
effect" on the "mechanical stresses" on the pelvis and the 
lumbosacral spine, resulting in pain, dysfunction, and 
degenerative changes in the affected joints.  

Analysis

The veteran seeks to reopen previously denied claims for 
service connection for disabilities of the low back and hips.  
He also seeks increased ratings for disabilities of the left 
shoulder and left knee. 

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that the VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, the VA's duties have nevertheless been fulfilled, 
and no prejudice would result to the veteran by adjudication 
of his claim at this point.  

First, the VA has a duty to notify the appellant and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102 and 5103).  The RO has, during the pendency 
of this appeal, informed the veteran and his representative 
of the need to submit relevant medical evidence from all 
medical care providers, both VA and private.  However, at his 
September 1999 personal hearing, the veteran stated that he 
does not have a private personal physician, and receives 
medical care for his left knee and left shoulder disabilities 
at the VA.  Thus, all available medical evidence has been 
obtained, and the VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The numerous rating decisions, statement of the 
case, supplemental statements of the case, and letters sent 
to the appellant informed him of the information and evidence 
needed to substantiate this claim and complied with the VA's 
notification requirements. 

Second, the VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).  In the present case, the RO has 
attempted to obtain records from all VA medical centers named 
by the veteran.  The veteran has not otherwise referenced any 
unobtained evidence that might aid his claim or that might be 
pertinent to the bases of the denial of this claim.  The RO 
requested all relevant treatment records, both private and 
VA, identified by the veteran, and the veteran was informed 
in various letters what records the RO was requesting and he 
was asked to assist in obtaining the evidence.  Finally, the 
veteran has also been afforded several VA orthopedic 
examination for ratings purposes.  

Overall, the RO has fully developed the claims on appeal, 
having notified the veteran of all evidence need to 
substantiate and complete the claim, and having requested and 
obtained all such evidence made known to it.  In the 
circumstances of this case, a remand would serve no useful 
purpose.  Under these circumstances, there is no reasonable 
possibility that further assistance to the appellant would 
aid in substantiating the claim.  

I. New and material evidence - Low back and bilateral hip 
disabilities

In a 1991 decision, the Board denied the veteran's claim for 
service connection for disabilities of the low back and hips.  
In the absence of a timely appeal, this Board decision is 
final and may only be reopened if new and material evidence 
is added to the record.  38 U.S.C.A. §§ 5108, 7104 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.156 (2000).  

As a preliminary matter, the United States Court of Appeals 
for Veterans Claims (Court) (formerly known as the United 
States Court of Veterans Appeal) has held that when the Board 
addresses in its decision a question that has not yet been 
addressed by the RO, the Board must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on the question, whether he or she has 
been given an adequate opportunity to actually submit such 
evidence and argument, and whether the statement of the case 
provided the claimant fulfills the regulatory requirements.  
See 38 C.F.R. § 19.29 (2000).  Unless no prejudice results, 
the matter must be remanded to the RO.  See Bernard v. Brown, 
4 Vet. App. 384, 393 (1993); 38 C.F.R. § 19.9 (2000).  In the 
present case, the RO failed to inform the veteran that 
because service connection for disabilities of the low back 
and hips was originally and finally denied in 1991, he would 
have to submit new and material in order to reopen these 
claims.  However, for the reasons discussed below, the Board 
concludes that the veteran has met this preliminary 
requirement for reconsideration of his claims, and, in light 
of this determination, a remand on this question is not 
required because the veteran has not been prejudiced therein.  

When determining whether new and material evidence has been 
submitted to warrant reopening under 38 U.S.C.A. § 5108, 
consideration must be given to all of the evidence submitted 
since the last final disallowance of the claim.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 2000); Evans v. Brown, 9 
Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  New evidence is that which is not cumulative or 
redundant of previously considered evidence; material 
evidence is that which is relevant and probative to the issue 
at hand, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (2000); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

In support of his application to reopen these claims, the 
veteran has submitted private and VA outpatient treatment 
records, as well as his own contentions.  Because at least 
some of this additional evidence is new and material, the 
veteran's application to reopen his claims for service 
connection for disabilities of the low back and hips must be 
granted.  

At the time the veteran's claim for service connection for 
low back and bilateral hip disabilities was originally 
denied, the Board concluded his disabilities of the low back 
and hips were incurred subsequent to service.  Since that 
time, he has provided competent medical evidence of a nexus 
between his current disabilities of the low back and hips, 
and his service connected left knee disability.  For example, 
November 2000 and April 2001 statements from a private doctor 
suggest the veteran's posture and gait changes, brought about 
by his left knee disability, result in mechanical stress upon 
his low back and hips.  Because such records were received 
only recently, they are new; that is, they were not of record 
at the time of the original denial.  Additionally, these 
medical treatment records are not cumulative and redundant of 
previously presented evidence, as they address new theories 
of causation.  See 38 C.F.R. § 3.310 (2000).  For this 
reason, this evidence is new, as defined by 38 C.F.R. § 3.156 
(2000).  Also, by addressing an issue which served as the 
basis of the prior denials, these records are material.  That 
is because when the veteran's claims were initially denied, 
the Board concluded that his low back and bilateral hip 
disabilities were incurred subsequent and unrelated to 
service.  He has since provided competent medical evidence of 
a nexus between these disabilities and a service connected 
disability of the left knee.  Thus, this evidence is likewise 
material to his claims, and is so significant that it must be 
considered in order to fairly decide the merits of the 
claims.  38 C.F.R. § 3.156 (2000).  

In conclusion, the evidence submitted since the last final 
denial of the veteran's service connection claim for 
disabilities of the low back and hips is new and material, 
and therefore, these issues may be reopened and considered on 
the merits.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2000).  

II. Service connection - Low back and bilateral hip 
disabilities

The veteran's claims for service connection for disabilities 
of the low back and hips having been reopened, it follows 
that they should be considered anew.  Service connection may 
be awarded for disabilities due to or resulting from service 
connected disabilities.  38 C.F.R. § 3.310 (2000).  

The medical evidence of record suggests the veteran's service 
connected left knee disability results in a disabilities of 
the low back and hips.  When the veteran was examined by a VA 
doctor in February 2001, he stated that the veteran's left 
knee disability placed "abnormal physiological stress" on 
his hips and back, causing chronic low back pain.  Likewise, 
a private doctor, Dr. D.W.K., has stated on two separate 
occasions that the veteran's left knee disability results in 
mechanical and postural abnormalities which affect his hips 
and back.  As this evidence, from competent medical experts, 
is uncontroverted in the record, service connection for 
disabilities of the lumbosacral spine and hips is warranted.  

In conclusion, service connection is granted for disabilities 
of the veteran's lumbosacral spine and hips due to his 
service connected left knee disability.  

III.  Increased rating - Chondromalacia of the left knee

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1999).  

Regarding increased-rating claims for musculoskeletal 
disabilities, the Court has expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was 
also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use.  
These factors must be considered in the adjudication of the 
veteran's increased rating claims.  

In the present case, the medical evidence confirms that the 
veteran fractured his left tibia and fibula prior to service, 
and he has left leg impairment resulting from this injury.  
Additionally, he has not been awarded service connection for 
the residuals of this fracture.  When assessing the degree of 
impairment resulting from a service connected disability, the 
"use of manifestations not resulting from service-connected 
disease or injury in establishing the service-connected 
evaluation . . . [is] to be avoided."  38 C.F.R. § 4.14 
(2000).  Nevertheless, "when it is not possible to separate 
the effects of the [service connected disability and the non-
service connected disability], VA regulations at 38 C.F.R. 
§ 3.102, which require that reasonable doubt on any issue be 
resolved in the appellant's favor, clearly dictate that such 
signs and symptoms be attributed to the service connected 
condition."  61 Fed.Reg. 52698 (Oct. 8, 1996); see also 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

The veteran was originally awarded a single disability rating 
for arthrosis of the left knee, with limitation of motion, 
crepitus, and soft tissue laxity.  However, in a December 
1999 hearing officer's decision, the veteran's single rating 
for a left knee disability was separated into two ratings, 
one rating for chondromalacia under Diagnostic Code 5257, and 
another under Diagnostic Code 5010, for arthritis.  See 
38 U.S.C.A. § 7104(c) (West 1991 & Supp. 2000); VAOPGCPREC. 
23-97 (July 1, 1997).  

The veteran's service connected chondromalacia of the left 
knee is currently rated as 20 percent disabling under 
Diagnostic Code 5257, for other impairment of the knee.  
Under this code, a 20 percent rating is warranted for 
moderate impairment of the knee due to lateral instability or 
recurrent subluxation, and a 30 percent rating is warranted 
for severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2000).  In light of the reasons below, an increased 
rating, in excess of 20 percent, is not warranted for the 
veteran's service connected chondromalacia of the left knee.  

When the veteran was first examined in July 1998 following 
the filing of his claim, his ligamentous structures were all 
normal to testing, albeit with some tenderness reported 
across the medial and lateral joint lines.  Upon examination 
in October 1999, the veteran had audible crepitus of the left 
knee , but no swelling was evident and knee strength was 4/5.  
Some laxity of the medial collateral ligament was observed, 
but the posterior cruciate, anterior cruciate, and fibular 
collateral ligaments were all intact.  Medical notes reflect 
that the veteran uses a left knee brace as well as a cane.  
Nevertheless, the totality of the evidence is against a 
finding of severe impairment of the left knee due to such 
manifestations as instability and/or subluxation; thus, an 
increased rating in excess of 20 percent is not warranted for 
his service connected chondromalacia of the left knee.  
Additionally, the medical record does not support analogous 
rating of this disability under any other diagnostic criteria 
for knee disabilities.  See 38 C.F.R. § 4.20 (2000).  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's left knee instability and 
subluxation have themselves required no periods of 
hospitalization since the initiation of this appeal, and are 
not shown by the evidence to present marked interference with 
employment in and of itself.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted at this time.  The veteran has not otherwise 
submitted evidence tending to show that his service-connected 
left knee disability is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  

In conclusion, an increased rating, in excess of 20 percent, 
is not warranted for the veteran's service connected 
chondromalacia of the left knee.  

IV.  Increased rating - Arthritis of the left knee

As was noted above, the veteran's original disability award 
for a left knee disability was separated into two awards in 
December 1999.  His arthritis of the left knee is rated under 
Diagnostic Code 5010, for arthritis due to trauma.  This code 
in turn utilizes the criteria of Diagnostic Code 5003, for 
degenerative arthritis, which rates the limitation of motion 
of the affected joint.  When the limitation of motion is 
noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is applied for each major joint or group 
of minor joints involved.  Arthritis of two or more major 
joints, verified by x-ray, with occasional incapacitating 
exacerbations, warrants a 20 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (2000).  

Limitation of motion of the knee will result in a compensable 
rating of 10 percent where extension is limited to 10º, or 
flexion is limited to 45º.  A 20 percent rating will be 
awarded for extension limited to 15º, or flexion limited to 
30º.  Limitation of extension to 20º, limitation of flexion 
to 15º, warrants a 30 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261 (2000).  In the present case, 
however, the medical evidence demonstrates, at its most 
severe, extension to 0º, reported in July 1998 and again in 
October 1999, and limitation of flexion to 105º, reported in 
July 1998.  Thus, the schedular criteria for a compensable 
rating for limitation of motion of the left knee are not met.  
While the VA examiner who evaluated the veteran in October 
1999 did confirm that the veteran's left knee could be 
further impaired by repetitive motion, he declined to 
quantify any additional impairment in terms of additional 
degrees of limitation of motion.  The Board itself is 
forbidden to speculate on the additional limitation of 
motion, if any, due to pain, weakened movement, excess 
fatigability, or incoordination on movement, as this question 
requires medical expertise.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  Thus, an increased rating due to 
limitation of motion based on the Court's pronouncements in 
DeLuca is not warranted at this time.  DeLuca, supra.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's arthritis of the left knee has 
itself required no periods of hospitalization since the 
commencement of this appeal, and is not shown by the evidence 
to present marked interference with employment in and of 
itself.  Therefore, the assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b) is not warranted at 
this time.  The veteran has not otherwise submitted evidence 
tending to show that his service-connected left knee 
disability is unusual, or causes marked interference with 
work other than as contemplated within the schedular 
provisions discussed herein.  

In conclusion, the preponderance of the evidence is against 
an increased rating, in excess of 10 percent, for the 
veteran's arthritis of the left knee.  

V.  Increased rating - Impingement of the left shoulder

The veteran's service connected impingement syndrome of the 
left shoulder is currently rated under Diagnostic Code 5019, 
for bursitis, which in turn makes reference to Diagnostic 
Code 5003, for degenerative arthritis.  This diagnostic code 
requires the disability to be rated based on limitation of 
motion of the affected part, with a minimum 10 percent rating 
assigned for affected major joints or groups of joints.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5019 (2000).  

Diagnostic Code 5201, for limitation of motion of the arm, 
awards a 30 percent rating for motion of the arm limited to 
25º from the side, a 20 percent rating for motion of the arm 
to midway between the side and shoulder level, and a 10 
percent rating for limitation of motion at the shoulder 
level; these ratings apply to minor, that is, non-dominant 
joints.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2000).  
According to the veteran, he is right-handed, so the ratings 
for minor extremities apply.  

When the veteran was first examined in July 1998 following 
the filing of his claim, he had full range of motion of the 
left shoulder, with tenderness on palpation across the 
anterior aspect of the shoulder.  No passive subluxation of 
the shoulder joint was noted.  The next time he was examined, 
in October 1999, he again had normal flexion and abduction of 
the shoulder  External rotation was to 90?, although the 
veteran experienced increased pain past the 72? point.  
Internal rotation was painful past 50?, although movement to 
66? was possible.  Strength was also reduced, to 4/5, with 
internal and external rotation.  The left shoulder 
impingement sign was positive at 90?.  The anterior shoulder 
stability test produced pain of the joint.  X-rays of the 
veteran's left shoulder were within normal limits.  While the 
VA examiner who evaluated the veteran in October 1999 did 
confirm that the veteran's left shoulder could be further 
impaired by repetitive motion, he declined to quantify any 
additional impairment in terms of additional degrees of 
limitation of motion.  The Board itself is forbidden to 
speculate on the additional limitation of motion, if any, due 
to pain, weakened movement, excess fatigability, or 
incoordination on movement, as this question requires medical 
expertise.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Thus, an increased rating due to limitation of 
motion based on the Court's pronouncements in DeLuca is not 
warranted at this time.  DeLuca, supra.  At all times of 
record, the veteran has had the ability to raise his left arm 
in excess of 25º to the side; therefore, an increased rating 
to 30 percent under Diagnostic Code 5201 is not warranted.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's left shoulder disability has itself 
required no recent periods of hospitalization during the 
pendency of this appeal, and is not shown by the evidence to 
present marked interference with employment in and of itself.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted at this time.  
The veteran has not otherwise submitted evidence tending to 
show that his service-connected left shoulder disability is 
unusual, or causes marked interference with work other than 
as contemplated within the schedular provisions discussed 
herein.  

In conclusion, an increased rating in excess of 20 percent 
for the veteran's service connected impingement syndrome of 
the left shoulder is not warranted.  



ORDER

1.  The veteran having submitted new and material evidence, 
his claims for service connection for disabilities of the low 
back and hips are reopened.  

2.  Service connection is granted for a lumbosacral spine 
disability.  

3.  Service connection is granted for bilateral hip 
disability.  

4.  An increased rating for the veteran's chondromalacia of 
the left knee is denied.  

5.  An increased rating for the veteran's arthritis of the 
left knee is denied.  

6.  An increased rating for the veteran's impingement 
syndrome of the left shoulder is denied.  





		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals


 



